Case 3:21-cv-30058 Document 1-13 Filed 05/19/21 Page 1 of 3




                  EXHIBIT K
          Case 3:21-cv-30058 Document 1-13 Filed 05/19/21 Page 2 of 3




                   UNITED STATES DISTRICT COURT
                                            for the
                          DISTRICT OF MASSACHUSETTS
                                 WESTERN DIVISION




ANTHONY D. GULLUNI,                                            )
DISTRICT ATTORNEY for HAMPDEN COUNTY                           )
in the COMMONWEALTH OF MASSACHUSETTS,                          )
                                                               )
            Plaintiff                                          )
                                                               )
     v.                                                        ) CIVIL ACTION NO.
                                                               )
NATHANIEL R. MENDELL,                                          )
ACTING UNITED STATES ATTORNEY                                  )
for the DISTRICT OF MASSACHUSETTS,                              )
UNITED STATES DEPARTMENT OF JUSTICE,                            )
                                                                )
            Defendant                                           )



                        AFFIDAVIT OF JENNIFER N. FITZGERALD

  1. I, Jennifer N. Fitzgerald, am employed as First Assistant District Attorney for the District
     Attorney for Hampden County in the Commonwealth of Massachusetts. I have held the
     position of First Assistant District Attorney for the District Attorney for Hampden
     County since January 2013.

  2. I was admitted to practice law in the Commonwealth of Massachusetts in 1987, and am a
     member in good standing of the Massachusetts Bar.

  3. I have read the “FACTUAL ALLEGATIONS”, as set forth in paragraphs #1- #74 in the
     Complaint for civil action seeking review pursuant to the Administrative Procedures Act
     (“APA”), at 5 U.S.C §§ 701-706 for filing in the above-captioned matter, and state the
     factual summaries of my conversations with members of the United States Attorney’s
     Office for the District of Massachusetts, United States Department of Justice’s Attorney
     General’s Office, Civil Rights Division, and Springfield Police Department are true and
     accurate to the best of my knowledge and belief.
       Case 3:21-cv-30058 Document 1-13 Filed 05/19/21 Page 3 of 3




4. I have read the letters authored or received by the District Attorney for Hampden County,
   attached to the Complaint and noted as Exhibits B-I. These letters are true and accurate
   copies of the correspondences sent and received by the District Attorney for Hampden
   County, and contain true and accurate factual summaries of my conversations with
   members of the United States Attorney’s Office for the District of Massachusetts, United
   States Department of Justice’s Attorney General’s Office, Civil Rights Division, and
   Springfield Police Department to the best of my knowledge and belief.



Signed under the pains and penalties of perjury, this 19th day of May 2021.



/s/ Jennifer N. Fitzgerald
Jennifer N. Fitzgerald
First Assistant District Attorney
District Attorney for Hampden County
in the Commonwealth of Massachusetts
Roderick L. Ireland Courthouse
50 State Street, 3rd Floor
Springfield, MA. 01102
(413) 505-5901
jenfitzgerald@massmail.state.ma.us
BBO #550089
